Name: 80/990/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 6 October 1980 appointing a judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-11-05

 Avis juridique important|41980D099080/990/EEC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 6 October 1980 appointing a judge to the Court of Justice Official Journal L 296 , 05/11/1980 P. 0017**** CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 6 OCTOBER 1980 APPOINTING A JUDGE TO THE COURT OF JUSTICE ( 80/990/EEC , EURATOM , ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF , WHEREAS MR H . KUTSCHER , PRESIDENT OF THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES , SUBMITTED TO THE PRESIDENT OF THE COUNCIL HIS RESIGNATION IN A LETTER DATED 30 MAY 1980 , WITH EFFECT FROM 30 OCTOBER 1980 ; WHEREAS PURSUANT TO ARTICLE 8 OF THE PROTOCOL ON THE STATUTE OF THE EUROPEAN COAL AND STEEL COMMUNITY , TO ARTICLE 7 OF THE PROTOCOL ON THE STATUTE OF THE COURT OF JUSTICE OF THE EUROPEAN ECONOMIC COMMUNITY AND TO ARTICLE 7 OF THE PROTOCOL ON THE STATUTE OF THE COURT OF JUSTICE OF THE EUROPEAN ATOMIC ENERGY COMMUNITY , A JUDGE SHOULD BE APPOINTED FOR THE REMAINING PERIOD OF MR H . KUTSCHER ' S TERM OF OFFICE , HAVE DECIDED AS FOLLOWS : ARTICLE 1 MR U . EVERLING IS HEREBY APPOINTED JUDGE TO THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES UNTIL 6 OCTOBER 1982 . ARTICLE 2 THIS DECISION SHALL ENTER INTO EFFECT ON 30 OCTOBER 1980 . DONE AT BRUSSELS , 6 OCTOBER 1980 . THE PRESIDENT G . THORN